                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                             ASHEVILLE DIVISION
                                1:19-cv-76-FDW

CHRISTOPHER ANTHONY JUDD,                 )
                                          )
            Plaintiff,                    )
                                          )
vs.                                       )                       ORDER
                                          )
BILLY WATKINS, et al.,                    )
                                          )
            Defendants.                   )
__________________________________________)

       THIS MATTER is before the Court on pro se Motion, (Doc. No. 43), in which he asks

the Court to require Defendants to answer his Third Amended Complaint, (Doc. No. 34).

       Plaintiff’s Amended Complaint, (Doc. No. 10), passed initial review and is the operative

pleading. See (Doc. No. 12). Defendants Watkins and the Sheriff filed an Answer, (Doc. No. 24).

Plaintiff subsequently filed Motions to Amend as well as a Second and Third Amended Complaint.

(Doc. Nos. 25, 28, 34, 35). The Court denied the Motions to Amend and rejected the Second and

Third Amended Complaints because they constituted piecemeal filings but provided Plaintiff the

opportunity to file a superseding Fourth Amended Complaint. (Doc. No. 40). Plaintiff has failed

to do so, so the Amended Complaint, (Doc. No. 10), remains the operative pleading.

       Plaintiff’s Motion requiring Defendants to answer the Third Amended Complaint will

therefore be denied as moot.

       IT IS THEREFORE ORDERED that:

       1.     Plaintiff’s pro se Motion, (Doc. No. 43), seeking an order for Defendants to answer

              the Third Amended Complaint is DENIED as moot.

       2.     The Clerk of Court is instructed to mail Plaintiff a copy of the Court’s October 1,

                                               1
2019 Order, (Doc. No. 40).

                             Signed: October 18, 2019




                                   2
